Case 1:19-Cr-00137-BAH Document 3 Filed 04/22/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF COLUMBIA

U.S.A. vs. GREEN, Herbert Franklin Docket N0.: 2:15CR00096-()02

 

The Court may enter a minute order for any of the following options:

Warrant Requests Only - To help ensure the safety of law enforcement officers while a warrant is active, we ask that you not enter a
minute order. Rather, please print and sign this document and, if you concur with the request for a warrant, provide all pages to your
Court Room Deputy Clerk Who will enter a sealed minute order and process the Warrant for service without alerting the public or the
offender. After the warrant is executed, the Deputy Clerk Will unseal the warrant unless otherwise directed by the Court.

THE COURT ORDERS:

1. mms with the recommendation of the Probation Office to“accept transfer of jurisdiction of the

:'>
nunn

criminal case of Herbert Franklin Green from the U.S. District Court for the Eastern District of
Pennsylvania. Also, remove the special condition requiring Mr. Green participate in a
vocation/educationalprogram. ”

No action

Issuance of a warrant and enter into NCIC and schedule a hearing upon execution

Issuance of a summons and schedule a hearing

Hearing to modify, revoke, or terminate supervised rel-ease shall be held before almagistrate judge for the
preparation of a report and recommendation to the district judge. This designation will remain for the

duration of the case, and the designated magistrate judge will respond to all subsequent requests from the
probation office unless otherwise ordered by the district judge.

Other

 

 

 

éa//% M

Beryl A. Howell, ChiefJudge
United States District Court

_/F,LZiQ/;

- Date

